Citation Nr: 1445548	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for arthritis of the bilateral hips. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to April 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The RO also issued a rating decision in December 2009 that characterized the Veteran's claims for service connection for sleep apnea and arthritis of the bilateral hips as new and material evidence and continued the previous denials.  However, the Board finds that the Veteran submitted additional evidence prior to the expiration of the appeal period.  Thus, the September 2009 rating decision was not a final decision and is still on appeal.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the Veteran's July 2014 hearing testimony.

The issue of entitlement to service connection for bilateral hip arthritis is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

By granting the Veteran the benefit of the doubt, sleep apnea is related to his military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his current diagnosis of sleep apnea is due to his military service and that it began during his military service.  While the Veteran's service treatment records are silent for any complaints, diagnoses, or treatment related to sleep apnea his ex-wife stated in a November 2009 letter that the Veteran snored for many years of their marriage; also, he would occasionally wake up sweating profusely and feeling pain in his chest from breathing problems. 

In July 2014 the Veteran's physician at Walter Reed National Medical Center stated that the Veteran was formally diagnosed with obstructive sleep apnea in September 2008.  The Veteran reported that his symptoms of snoring, frequent awakenings, and overall poor, non-refreshing sleep had been ongoing for years, including during active duty.  The physician stated that given the Veteran's reported symptoms, the diagnosis of sleep apnea three years after his retirement of military service, and no other significant changes in his health, especially his body mass index, it is probable that this condition existed during his active duty service but remained undiagnosed.  

The Board finds that there are no negative nexus opinions of record, only the July 2014 positive opinion.  In addition to being the only medical opinion of record he offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the opinion and finds that service connection is warranted.  Moreover, as noted above, there are no negative nexus opinions of record. 

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the medical history provided by the Veteran is credible, as his statements and the statements by his ex-wife are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of his statements.  Moreover, the Board finds no reason to question the veracity of the lay assertions made by the Veteran and his ex-wife as to the onset and continuity of symptoms that may be associated with the Veteran's later-diagnosed sleep apnea, and such assertions are, thus, deemed credible.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for sleep apnea have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for sleep apnea is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran testified that he has a current diagnosis of arthritis of the bilateral hips.  He testified that his current diagnosis was the result of being a paratrooper in the military; it was specifically from a jump in Panama.  The Veteran's service treatment records do not include any diagnoses, treatment, or complaints of the hip but his service personnel records include an Army Commendation Medal for a combat airborne jump in Panama between December 19, 1989, and December 20, 1989.  His post-service treatment records include a November 2008 post-service diagnosis of joint pain that was localized in the hip.  The Veteran has not been afforded a VA examination and an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability.  Here the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his arthritis of the bilateral hips to determine the nature and etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral hip arthritis.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of the hips (both right and left), to include arthritis?

B) For each hip and each diagnosed hip disorder, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service, to include a parachute jump?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


